[Cite as State ex rel. Bell v. Pfeiffer, 131 Ohio St.3d 114, 2012-Ohio-54.]




                 THE STATE EX REL. BELL, APPELLANT, v. PFEIFFER,
                                JUDGE, ET AL., APPELLEES.
    [Cite as State ex rel. Bell v. Pfeiffer, 131 Ohio St.3d 114, 2012-Ohio-54.]
Judicial notice—Objection to magistrate’s decision constitutes sufficient
        opportunity to be heard—Prohibition—Improper assignment of judge not
        cognizable in prohibition.
    (No. 2011-1242—Submitted January 3, 2012—Decided January 12, 2012.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 10AP-490, 2011-Ohio-2539.
                                   __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment denying a writ of prohibition to
prevent a judge, a magistrate, and certain attorneys and entities from proceeding
in a case. Because the prohibition action lacks merit, we affirm.
                                             Facts
                           Madison Cty. Bd. of Commrs. v. Bell
        {¶ 2} In February 2003, the Madison County Board of Commissioners
filed an appropriation action in the Madison County Court of Common Pleas
against appellant, Greg A. Bell, and his wife, Marcia C. Bell, according to the
subsequent opinion of the court of appeals in the case, Madison Cty. Bd. of
Commrs. v. Bell, 12th Dist. No. CA2005-09-036, 2007-Ohio-1373, 2007 WL
879627. In August 2005, the common pleas court entered judgment upon a jury’s
finding that the board of commissioners was entitled to an easement on the Bells’
property and that the Bells were not entitled to any compensation for the
easement.
                             SUPREME COURT OF OHIO




       {¶ 3} The Twelfth District Court of Appeals affirmed the judgment. Id.
We did not accept the Bells’ discretionary appeal for review. Madison Cty. Bd. of
Commrs. v. Bell, 114 Ohio St.3d 1512, 2007-Ohio-4285, 872 N.E.2d 953.
                                  Bell v. Nichols
       {¶ 4} According to Greg Bell’s complaint in the prohibition case now on
appeal, in April 2008, the Bells filed a civil action against various defendants in
the Franklin County Court of Common Pleas.          The defendants included the
Madison County Board of Commissioners, Madison County Common Pleas
Court Judge Robert D. Nichols, and the County Risk Sharing Authority, Inc.
(“CORSA”)—an Ohio nonprofit corporation operating a county government joint
self-insurance pool.   Attorneys Timothy S. Rankin and Craig J. Spadafore
represented the board of commissioners and certain other Madison County
defendants, and CORSA paid the legal fees to the attorneys for their
representation. Attorneys Linda L. Woeber and Lisa M. Zaring represented Judge
Nichols, and their legal fees were paid by Columbia Casualty Company
(“Columbia”), a private insurance company.
       {¶ 5} In July 2008, Judge John P. Bessey recused himself from the case,
and the administrative judge of the common pleas court transferred the case to
Judge Beverly Y. Pfeiffer.
       {¶ 6} In April 2009, the common pleas court entered judgment in favor
of the defendants. The court determined that res judicata barred the Bells’ action
challenging the Madison County Common Pleas Court’s judgment in Madison
Cty. Bd. of Commrs. On appeal, the Tenth District Court of Appeals affirmed.
Bell v. Nichols, 10th Dist. No. 09AP-438, 2009-Ohio-4851, 2009 WL 2942577.
We did not accept the Bells’ discretionary appeal. Bell v. Nichols, 124 Ohio St.3d
1445, 2010-Ohio-188, 920 N.E.2d 375.
       {¶ 7} In February 2010, several of the defendants filed a joint motion to
reactivate the case so that the court could address their motion for sanctions.



                                        2
                               January Term, 2012




Judge Pfeiffer reactivated the case, which had previously been stayed due to the
Bells’ appeal, and referred the motion for sanctions to Magistrate Edwin L.
Skeens.
                                 Prohibition Case
       {¶ 8} In May 2010, appellant, Greg A. Bell, filed a complaint in the
Tenth District Court of Appeals against appellees, Judge Pfeiffer, Magistrate
Skeens, attorneys Rankin, Spadafore, Woeber, and Zaring, CORSA, and
Columbia. Bell sought a writ of prohibition (1) to prevent Judge Pfeiffer and
Magistrate Skeens from issuing any further orders in Bell v. Nichols, (2) to stop
attorneys Rankin, Spadafore, Woeber, and Zaring from filing any further
proceedings on behalf of the Madison County Board of Commissioners or any
Madison County employee in Bell v. Nichols until they complied with the
applicable legal requirements for representation, and (3) to prevent CORSA and
Columbia from usurping the authority of the Madison County Board of
Commissioners in appointing legal counsel to represent the Madison County
defendants in Bell v. Nichols. Appellees filed motions to dismiss.
       {¶ 9} The court of appeals magistrate issued a decision recommending
that the court grant appellees’ motions to dismiss Bell’s complaint for a writ of
prohibition. Bell submitted objections to the magistrate’s decision, and in June
2011, the court of appeals overruled the objections, adopted the magistrate’s
decision with additional clarification and reasoning, and denied the writ.
       {¶ 10} This cause is now before the court upon Bell’s appeal as of right.
                                  Legal Analysis
                             Civ.R. 12(B)(6) Standard
       {¶ 11} In his appeal as of right, Bell asserts that the court of appeals erred
by failing to apply the proper standard of review in determining appellees’ Civ.R.
12(B)(6) motion to dismiss the complaint for failure to state a claim upon which
relief can be granted.



                                         3
                              SUPREME COURT OF OHIO




        {¶ 12} Dismissal of Bell’s prohibition complaint under Civ.R. 12(B)(6)
was appropriate if, after all factual allegations of the complaint were presumed
true and all reasonable inferences were made in his favor, it appeared beyond
doubt that he could prove no set of facts entitling him to the requested writ of
prohibition. State ex rel. DeGroot v. Tilsley, 128 Ohio St.3d 311, 2011-Ohio-231,
943 N.E.2d 1018, ¶ 5; State ex rel. CNG Financial Corp. v. Nadel, 111 Ohio St.3d
149, 2006-Ohio-5344, 855 N.E.2d 473, ¶ 13.
        {¶ 13} Notwithstanding Bell’s argument, the court of appeals magistrate
cited the correct standard of review in her decision, which was later adopted by
the court.
                               Opportunity to Be Heard
        {¶ 14} Bell claims that he was denied due process of law because the
court of appeals ignored his timely request to be heard on the propriety of taking
judicial notice of the facts in the underlying Bell v. Nichols case as well as the
facts in Madison Cty. Bd. of Commrs. v. Bell, the Madison County appropriation
case that Bell and his wife sought to contest in Bell v. Nichols.
        {¶ 15} “A party is entitled upon timely request to an opportunity to be
heard as to the propriety of taking judicial notice and the tenor of the matter
noticed.” Evid.R. 201(E). Bell was given the opportunity to be heard on this
issue when he raised it in his objections to the magistrate’s decision. No oral
hearing was required. See Davenport v. Big Brothers & Big Sisters of the Greater
Miami Valley, Inc., 2d Dist. No. 23659, 2010-Ohio-2503, 2010 WL 2225362, ¶ 26
(party requesting judicial notice was heard on the propriety of judicial notice
through written briefs); cf. State v. Raymond, 10th Dist. No. 08AP-78, 2008-
Ohio-6814, 2008 WL 5381816, ¶ 20 (defendant may file supplemental brief to
take judicial notice of fact at appellate level).
        {¶ 16} Moreover, as the court of appeals concluded, because Bell
acknowledged that the Bell v. Nichols case must be reviewed in the context of his



                                            4
                               January Term, 2012




prohibition case and that case directly challenged the Madison Cty. Bd. of
Commrs. v. Bell Madison County appropriation case, Bell waived his objection to
the findings of fact that related to those cases because he had invited any error in
the court of appeals considering the prior litigation. “ ‘[A] party is not permitted
to take advantage of an error that he himself invited or induced the court to
make.’ ” Webber v. Kelly, 120 Ohio St.3d 440, 2008-Ohio-6695, 900 N.E.2d 175,
¶ 7, quoting Davis v. Wolfe (2001), 92 Ohio St.3d 549, 552, 751 N.E.2d 1051.
       {¶ 17} Therefore, Bell’s claim lacks merit.
                         Prohibition—Judicial Appellees
       {¶ 18} Bell next contends that the court of appeals erred in dismissing his
prohibition claim against Judge Pfeiffer and Magistrate Skeens. To be entitled to
the requested writ of prohibition, Bell had to establish that the judge and
magistrate were about to exercise judicial or quasi-judicial power, the exercise of
that power was unauthorized by law, and denying the writ would result in injury
for which no other adequate remedy exists in the ordinary course of law. State ex
rel. Sliwinski v. Burnham Unruh, 118 Ohio St.3d 76, 2008-Ohio-1734, 886
N.E.2d 201, ¶ 7. The judge and magistrate were exercising judicial power in the
underlying case of Bell v. Nichols by considering appellees’ motion for sanctions.
       {¶ 19} For the remaining requirements, without a patent and unambiguous
lack of jurisdiction, a court possessed of general subject-matter jurisdiction can
determine its own jurisdiction, and a party contesting that jurisdiction has an
adequate remedy by appeal. State ex rel. Pruitt v. Donnelly, 129 Ohio St.3d 498,
2011-Ohio-4203, 954 N.E.2d 117, ¶ 2.
       {¶ 20} Bell argues that because Judge Pfeiffer was improperly assigned to
preside over the Bell v. Nichols case when Judge Bessey recused himself, she and
the magistrate patently and unambiguously lacked jurisdiction to proceed in the
case. A claim of improper assignment of a judge, however, cannot be cured in an
extraordinary-writ action, and the party raising the claim has an adequate remedy



                                         5
                            SUPREME COURT OF OHIO




by appeal. State ex rel. Hamilton Cty. Bd. of Commrs. v. Hamilton Cty. Court of
Common Pleas, 126 Ohio St.3d 111, 2010-Ohio-2467, 931 N.E.2d 98, ¶ 36; Keith
v. Bobby, 117 Ohio St.3d 470, 2008-Ohio-1443, 884 N.E.2d 1067, ¶ 14. The
common pleas court has subject-matter jurisdiction over the Bell v. Nichols case,
including appellees’ motion for sanctions, so any meritorious challenge to
whether a particular judge or magistrate of the common pleas court could rule in
the case would merely make any judgment in that case voidable and thus subject
to remedy by appeal rather than extraordinary writ. See In re J.J., 111 Ohio St.3d
205, 2006-Ohio-5484, 855 N.E.2d 851, ¶ 10-16.
       {¶ 21} Therefore, Bell’s prohibition claim against Judge Pfeiffer and
Magistrate Skeens lacks merit.
                       Prohibition—Nonjudicial Appellees
       {¶ 22} Finally, Bell asserts that the court of appeals erred in rejecting his
prohibition claim against the nonjudicial appellees—attorneys Rankin, Spadafore,
Woeber, and Zaring, and CORSA and Columbia.
       {¶ 23} Bell’s claim lacks merit because none of these appellees exercised
judicial or quasi-judicial power. That is, Bell did not allege that any statute or
other applicable law authorized these nonjudicial appellees to hear and determine
controversies between the public and individuals that require a hearing resembling
a judicial trial when the attorneys represented the Madison County defendants in
Bell v. Nichols and CORSA and Columbia paid the attorneys for the
representation. State ex rel. Janosek v. Cuyahoga Support Enforcement Agency,
123 Ohio St.3d 126, 2009-Ohio-4692, 914 N.E.2d 404, ¶ 1.
                                   Conclusion
       {¶ 24} The court of appeals did not err in denying Bell’s request for
extraordinary relief in prohibition. It appeared beyond doubt from his complaint
that he could prove no set of facts entitling him to the requested writ of




                                         6
                              January Term, 2012




prohibition. Based on the foregoing, we affirm the judgment of the court of
appeals.
                                                           Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            __________________
       Phillip Wayne Cramer, for appellant.
       Ron O’Brien, Franklin County Prosecuting Attorney, and A. Paul Theis,
Assistant Prosecuting Attorney, for appellees Judge Beverly Pfeiffer and
Magistrate Edwin Skeens.
       Onda, LaBuhn, Rankin & Boggs Co., L.P.A., and Timothy S. Rankin, for
appellees County Risk Sharing Authority, Inc., Timothy S. Rankin, and Craig J.
Spadafore.
       Montgomery, Rennie & Jonson, Linda L. Woeber, and Lisa M. Zaring, for
appellees Linda L. Woeber, Lisa M. Zaring, and Columbia Casualty Agency.
                           ______________________




                                       7